Judgment, Supreme Court, Bronx County (Richard Price, J., at sentence; Alvin Schlesinger, J., at Sandoval and Huntley hearings), rendered on March 31, 1983, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. {See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Kupferman, J. P., Sullivan, Ross and Carro, JJ.